Citation Nr: 1143613	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-23 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial disability rating for a left ankle disability, in excess of 10 percent prior to April 19, 2011, and in excess of 20 percent from April 19, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from September 1975 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO), at the RO, in lieu of a hearing before the Board.  A transcript has been obtained and is of record.


FINDINGS OF FACT

1.  For the initial rating period prior to April 19, 2011, the evidence is in relative equipoise as to whether the Veteran's left ankle disability was manifested by marked limitation of motion of the ankle.

2.  For the entire initial rating period, the Veteran's left ankle disability was not manifested by ankylosis of the ankle with plantar flexion between 30 and 40 degrees, or dorsiflexion between zero and 10 degrees.    


CONCLUSIONS OF LAW

1.  For the initial rating period prior to April 19, 2011, resolving all doubt in the Veteran's favor, the criteria for an initial rating of 20 percent for a left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).

2.  For the entire initial rating period, the criteria for a rating in excess of 20 percent for a left ankle disability have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Because this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for a left ankle disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (the CAVC) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  Nevertheless, in this case, the RO provided VCAA notice in an October 2009 letter that included information about disability ratings and effective dates.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service, VA, and private treatment records to assist with the appeal.  In December 2009 and April 2011, respectively, the RO provided the Veteran with VA medical examinations to determine the severity of the service-connected left ankle disability.  As the respective December 2009 and April 2011 VA medical examination reports were written after interviews with the Veteran, reviews of the claims file, and physical examinations, and contain findings regarding the severity of the Veteran's left ankle disability, the Board finds that the December 2009 and April 2011VA medical examination reports are adequate for VA purposes.  Therefore, there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his service-connected left ankle disability.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the severity of left ankle disability because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).

The Board has considered all evidence of record as it bears on the question of initial rating for the service-connected left ankle disability.  See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  Normal ranges of motion of the ankle are dorsiflexion from zero degrees to 20 degrees, and plantar flexion from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between zero degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

VA also must consider functional loss of a musculoskeletal disability.  Functional loss may occur as a result of weakness, fatigability, incoordination or pain on motion.  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Initial Rating of Left Ankle Disability

For the initial rating period prior to April 19, 2011, the Veteran essentially contends that the symptomatology of his left ankle disability was more severe than contemplated by the 10 percent rating initially assigned under Diagnostic Code 5271.  38 C.F.R. § 4.71a.  Specifically, the Veteran contends that, prior to April 19, 2011, he experienced greater pain upon use of the ankle than that contemplated by a 10 percent rating, which is for moderate limitation of motion of the ankle.  

Having reviewed the record of evidence, the Board finds that, for the initial rating period prior to April 19, 2011, the Veteran's left ankle disability symptomatology more nearly approximates the criteria for the assignment of a 20 percent rating, but no greater than 20 percent, under Diagnostic Code 5271.  38 C.F.R. § 4.71a. Specifically, the Board finds that, for the initial rating period prior to April 19, 2011, with considerations of additional limitation of motion and function of the left ankle due to pain and reported orthopedic factors indicated in 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, the Veteran's left ankle disability symptomatology more nearly approximated marked limitation of motion of the left ankle, as required for a 20 percent disability rating under Diagnostic Code 5271.  

A December 2009 VA medical examination report reflects that the Veteran indicated experiencing intermittent pain and constant weakness in the left ankle, but denied symptoms such as swelling, heat, or redness.  The Veteran stated that his left ankle was unstable, as it would give way at times.  He indicated that he experienced fatigability and lack of endurance in the ankle joint, but denied any locking symptoms.  The Veteran indicated that flare-ups of left ankle symptomatology would occur at least four days each week, manifested by pain sometimes lasting all day, measuring a 10 on a scale of 10, that such flare-ups could be precipitated by increased weight bearing, walking, or standing greater than 30 minutes or weather changes, and that during flare-ups he experienced a severe limitation of motion of the ankle, but could still function at a slower pace.  The Veteran denied using an ankle brace, but stated that he used either a cane or crutches during flare-ups.  The Veteran denied episodes of dislocation or recurrent subluxation.  The Veteran also denied constitutional symptoms of inflammatory arthritis.  The Veteran stated that he had had to miss several days of work due to flare-ups.  As he could not stand for longer than 30 minutes, the Veteran indicated that he would often have to sit during his shift.  The Veteran said that the left ankle disability affected his daily living, as he could not perform tasks that required him to stand for longer than 30 minutes, such as cooking or cleaning.  

Upon physical examination, the December 2009 VA examiner noted that the Veteran walked with a slow antalgic gait, using a cane to ambulate and favoring the right leg.  The VA examiner noted objective signs of tenderness with ambulation in the form of facial grimacing and guarding on movement in the left ankle.  Motor strength in the left lower extremity was four out of five due to pain and weakness.  The VA examiner noted no constitutional signs of inflammatory arthritis or any indication of ankylosis.  The VA examiner found no indications of abnormal weight bearing, or redness, heat, or effusion in the ankle joints.  The VA examiner noted no varus or valgus angulation of the os calcis in relationship to the long axis of tibia and fibula.

Upon range of motion testing, the December 2009 VA examiner noted that the left ankle neutral position was at 90 degrees, dorsiflexion was to 20 degrees, a loss of 10 degrees from normal; and plantar flexion to 30 degrees, a loss of 15 degrees.  After three repetitions, dorsiflexion was to 20 degrees, a loss of 10 degrees from normal; and plantar flexion to 25 degrees, a loss of 20 degrees from normal.  The VA examiner noted that the Veteran was additionally limited by pain, weakness, fatigability, and lack of endurance, but not incoordination, after three sets of active range of motion testing.  After reviewing left ankle X-ray and MRI reports, the VA examiner diagnosed degenerative joint disease of the left ankle.

At the March 2011 DRO personal hearing, the Veteran reported that he would often experience pain in his ankle upon ambulation so painful that it would cause him to fall at work.  He stated that he kept crutches in his car in case he needed him during working hours.  The Veteran stated that he worked as mechanic at an Army base, repairing Humvees.  Being unable to stand for periods greater than 30 minutes, he was fortunate to be allowed by his supervisors to sit at times during his shift.  

Having reviewed all the evidence of record, lay and medical, as it bears on the question of initial rating for left ankle disability for the period prior to April 19, 2011, the Board finds that for this period the evidence is in relative equipoise as to whether the Veteran's left ankle disability was manifested by marked limitation of motion of the ankle.  At the December 2009 VA examination, the Veteran demonstrated a 10 degree loss of flexion and a 20 degree loss of plantar flexion upon repetitive testing.  The VA examiner noted that the Veteran's motion of the ankle was limited by pain, weakness, fatigability, and lack of endurance upon repetitive testing.  The Veteran has provided credible lay evidence of flare-ups occurring four times a week, causing severe pain in the left ankle.  The Veteran has also reported being unable to stand for periods greater than 30 minutes, which would impair him in his occupation as a Humvee mechanic.  

The Board notes that, even upon repetitive testing, the left ankle demonstrated fifty percent dorsiflexion and more than fifty percent plantar flexion in the left ankle.  Therefore, the limitation of motion of the left ankle could be described as moderate, more nearly approximating the criteria for the currently assigned 10 percent rating under Diagnostic Code 5271.  Yet, the Board notes that, in the April 19, 2011 VA medical examination report, the VA examiner reported limitation of motion findings identical to those of the December 2009 VA examiner, with dorsiflexion to 10 degrees and plantar flexion to 25 degrees on repetitive testing.  Moreover, the Veteran's reports of pain and weakness in the left ankle in the April 19, 2011 VA medical examination report are equivalent to those made during the March 2011 DRO personal hearing.  

Therefore, considering the actual limitation of motion, including on repetitive testing, the credible lay reports of pain, and the similar symptoms noted on the April 19, 2011 VA medical examination report, the Board finds that the evidence is in relative equipoise as to whether the Veteran's left ankle disability was manifested by symptomatology more nearly approximating marked limitation of motion.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left ankle disability symptomatology more nearly matches that required for a 20 percent rating, but not greater than 20 percent, under Diagnostic Code 5271 for the initial rating period prior to April 19, 2011.  38 C.F.R. § 4.71a.  

Having reviewed the evidence of record, the Board finds that the Veteran's left ankle disability symptomatology does not more nearly approximate that required for a next higher rating under any of the applicable diagnostic codes for any period of initial rating appeal.  The 20 percent rating assigned for marked limitation of motion is the maximum allowable schedular rating under Diagnostic 5271.  38 C.F.R. § 4.71a.  

A higher 30 percent rating is provided for ankylosis of the ankle with plantar flexion between 30 and 40 degrees, or dorsiflexion between zero and 10 degrees under Diagnostic Code 5270.  38 C.F.R. § 4.71a.  Yet, as the evidence of record contains no diagnosis or suggestion of ankylosis of the left ankle, Diagnostic Code 5270 is not applicable.  For the reasons indicated above, including the specific clinical findings and measures of motion, and indications of limitations during flare-of pain that do not include ankylosis, the Board finds that ankylosis of the left ankle is not shown or more nearly approximated during any period of rating on appeal.

The Board notes that the remaining diagnostic codes used in rating ankle disabilities each have maximum 20 percent disability ratings.  The Board has considered these other potentially applicable ankle diagnostic codes to determine if the Veteran qualified for a separate rating for his left ankle disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Yet, as the evidence of record reflects that the Veteran does not experience ankylosis of the subastragalar or tarsal joint, or malunion of the os calcis or astragalus, or astragalectomy, a separate rating is not warranted under those other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, 5274 (2011).  

The Board finds the Veteran's report of left ankle pain to be credible.  Yet, even with consideration of the additional functional limitations due to pain, the evidence does not show additional loss of function or motion of the left ankle due to pain or flare-ups of pain, supported by adequate pathology, or any such additional functional loss due to weakened movement, excess fatigability, incoordination, or flare-ups of such symptoms, to a degree that would more nearly approximate ankylosis of the left ankle, required for Diagnostic Code 5270.  38 C.F.R. § 4.71a.  

For the above reasons, the Board finds that the Veteran's left ankle disability symptomatology does not more nearly approximate that required for a higher initial 

rating in excess of 20 percent for any period of initial rating appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  As the preponderance of the evidence weighs against the Veteran's claim for a higher initial rating in excess of 20 percent for any period, the benefit of the doubt doctrine is not applicable for this aspect of the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for the Veteran's left ankle disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's left ankle disability is manifested by marked limitation, due to pain, weakness, fatigability, and lack of endurance.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide ratings for limitation of motion of the ankle (Diagnostic Code 5271).  The schedular rating criteria contemplate ratings based on motion limited due to multiple orthopedic factors that include pain, instability, and excessive movement.  See 38 C.F.R. 
§§ 4.40 , 4.45, 4.59, DeLuca, 8 Vet. App. at 202.  The schedular rating criteria even provide a rating for ankylosis (Diagnostic Code 5270), even though such was not factually shown in the Veteran's case.  

As the schedular evaluation contemplates the Veteran's level of disability and symptomatology of the left ankle disability, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating for a left ankle disability of 20 percent but no higher for the period prior to April 19, 2011 is granted; an initial rating in excess of 20 percent for any period is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


